IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                           )
                                             )
         v.                                  ) I.D. No. 1212002650
                                             )
DAVID C. DAVIS,                              )
                                             )
         Defendant.                          )

                           Date Submitted:     June 11, 2020
                           Date Decided:       June 17, 2020

                                     ORDER

         Upon consideration of Defendant’s Motion for Sentence Review (“Motion”),

Superior Court Criminal Rule 35, statutory and decisional law, and the record in this

case, IT APPEARS THAT:

         1.    On March 20, 2014, Defendant pled guilty to Reckless Endangering

First Degree and Arson Third Degree.1 On March 25, 2014, the State filed a Motion

to Declare Defendant an Habitual Offender. 2 On June 6, 2014, Defendant was

declared an habitual offender and was sentenced as follows: for Reckless

Endangering First Degree, IN13-05-1673-W, 10 years at Level V; and for Arson

Third Degree, PN13-05-1671-W, 1 year at Level V, suspended for 1 year at Level

IV (DOC Discretion), suspended after 6 months, for 6 months at supervision Level



1
    D.I. 16.
2
    D.I. 18.
III.3

        2.     On June 11, 2020, Defendant filed the instant Motion, asking the Court

to suspend his remaining 6 months at Level V for “Level III House Arrest.”4 In

support of this request, Defendant cites his rehabilitation efforts and the need to

support his family. 5

        3.     Superior Court Criminal Rule 35 governs motions for modification of

sentence. “Under Rule 35(b), a motion for sentence modification must be filed

within ninety days of sentencing, absent a showing of ‘extraordinary

circumstances.’”6 The Court will not consider repetitive requests for reduction or

modification of sentence.7

        4.     This is Defendant’s sixth request to modify his sentences under Rule

35(b), and therefore, this Motion is barred as repetitive.8

        5.     In addition, this Motion was filed well beyond 90 days from the

imposition of Defendant’s sentences, and it is therefore time-barred under Rule




3
  D.I. 19, 20. Probation is concurrent to criminal action number VN10-06-0495-01.
4
  D.I. 64.
5
Id.
6
  Croll v. State, 2020 WL 1909193, at *1 (Del. Apr. 17, 2020) (TABLE) (affirming the Superior
Court’s denial of a motion for modification of sentence where the motion was repetitive and filed
beyond the 90-day limit); see Hewett v. State, 2014 WL 5020251, at *1 (Del. Oct. 7, 2014) (“When
a motion for reduction of sentence is filed within ninety days of sentencing, the Superior Court has
broad discretion to decide whether to alter its judgment.”).
7
  Super. Ct. Crim. R. 35(b).
8
  See D.I. 21, 35, 53, 58, 61.
                                                  2
35(b).9

       6.     Defendant’s sentences are appropriate for all the reasons stated at the

time of sentencing. No additional information has been provided to the Court that

would warrant a reduction or modification of Defendant’s sentences.

       NOW, THEREFORE, IT IS HEREBY ORDERED that Defendant’s

Motion for Sentence Review is DENIED.




                                                           Jan R. Jurden
                                                    Jan R. Jurden, President Judge




Original to Prothonotary:
cc: David C. Davis (SBI# 00164717)
      Annemarie H. Puit, DAG



9
  Pursuant to Rule 35(b), the Court will consider an application made more than 90 days after the
imposition of sentence only in “extraordinary circumstances,” or pursuant to 11 Del. C. § 4217.
Here, the Court does not find that Defendant has set forth facts establishing “extraordinary
circumstances.” In addition, an application under 11 Del. C. § 4217 has not been filed on
Defendant’s behalf.
                                                3